UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2013 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-8351 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-0791746 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 255 E. Fifth Street, Suite 2600, Cincinnati, Ohio (Address of principal executive offices) (Zip code) (513) 762-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Amount Date Capital Stock $1 Par Value 18,656,125 Shares June 30, 2013 - 1 - CHEMED CORPORATION AND SUBSIDIARY COMPANIES Index Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Unaudited Consolidated Balance Sheet - June 30, 2013 and December 31, 2012 3 Unaudited Consolidated Statement of Income - Three and six months ended June 30, 2013 and 2012 4 Unaudited Consolidated Statement of Cash Flows - Six months ended June 30, 2013 and 2012 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures about Market Risk 35 Item 4.Controls and Procedures 35 PART II.OTHER INFORMATION Item 1.Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use ofProceeds 36 Item 3.Defaults Upon Senior Securities 36 Item 4.Mine Safety Disclosures 36 Item 5.Other Information 36 Item 6.Exhibits 36 EX – 31.1 EX – 31.2 EX – 31.3 EX – 32.1 EX – 32.2 EX – 32.3 EX – 101.INS EX – 101.SCH EX – 101.CAL EX – 101.DEF EX – 101.LAB EX – 101.PRE - 2 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowances of $12,221 (2012 - $10,892) Inventories Current deferred income taxes Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans Properties and equipment, at cost, less accumulated depreciation of $174,602 (2012 - $164,607) Identifiable intangible assets less accumulated amortization of $31,212 (2012 - $30,414) Goodwill Other assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Current portion of long-term debt - Income taxes Accrued insurance Accrued compensation Other current liabilities Total current liabilities Deferred income taxes Long-term debt - Deferred compensation liabilities Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Capital stock - authorized 80,000,000 shares $1 par; issued 32,074,611 shares (2012 - 31,589,366 shares) Paid-in capital Retained earnings Treasury stock - 13,515,437 shares (2012 - 13,057,270) ) ) Deferred compensation payable in Company stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. - 3 - CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Service revenues and sales $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expenses - - Total costs and expenses Income from operations Interest expense ) Other income - net ) Income before income taxes Income taxes ) Net income $ Earnings Per Share Net income $ Average number of shares outstanding Diluted Earnings Per Share Net income $ Average number of shares outstanding Cash Dividends Per Share $ See accompanying notes to unaudited consolidated financial statements. - 4 - CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Provision for uncollectible accounts receivable Amortization of discount on convertible notes Stock option expense Noncash long-term incentive compensation - Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Decrease/(increase) in accounts receivable ) Decrease in inventories Decrease/(increase) in prepaid expenses ) Increase/(decrease) in accounts payable and other current liabilities ) Decrease in income taxes ) ) Increase in other assets ) ) Increase in other liabilities Excess tax benefit on share-based compensation ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Business combinations, net of cash acquired ) ) Other sources Net cash used by investing activities ) ) Cash Flows from Financing Activities Purchases of treasury stock ) ) Dividends paid ) ) Capital stock surrendered to pay taxes on stock-based compensation ) ) Proceeds from exercise of stock options Excess tax benefit on share-based compensation Increase/(decrease) in cash overdrafts payable ) Debt issuance costs ) - Other sources/(uses) ) 66 Net cash used by financing activities ) ) Increase in Cash and Cash Equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited consolidated financial statements. - 5 - CHEMED CORPORATION AND SUBSIDIARY COMPANIES Notes to Unaudited Consolidated Financial Statements 1. Basis of Presentation As used herein, the terms "We," "Company" and "Chemed" refer to Chemed Corporation or Chemed Corporation and its consolidated subsidiaries. We have prepared the accompanying unaudited consolidated financial statements of Chemed in accordance with Rule 10-01 of SEC Regulation S-X.Consequently, we have omitted certain disclosures required under generally accepted accounting principles in the United States (“GAAP”) for complete financial statements. The December 31, 2012 balance sheet data were derived from audited financial statements but do not include all disclosures required by GAAP.However, in our opinion, the financial statements presented herein contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly our financial position, results of operations and cash flows.These financial statements are prepared on the same basis as and should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2012. 2. Revenue Recognition Both the VITAS segment and the Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.VITAS recognizes revenue at the estimated realizable amount due from third-party payers.Medicare payments are subject to certain limitations, as described below. As of June 30, 2013, VITAS has approximately $1.0 million in unbilled revenue included in accounts receivable (December 31, 2012 - $457,000).The unbilled revenue at VITAS relates to hospice programs currently undergoing various patient file reviews.Surveyors working on behalf of the U.S. Federal government review certain patient files for compliance with Medicare regulations.During the time the patient file is under review, we are unable to bill for care provided to those patients.We make appropriate provisions to reduce our accounts receivable balance for any governmental or other payer reviews resulting in denials of patient service revenue.We believe our hospice programs comply with all payer requirements at the time of billing.However, we cannot predict whether future billing reviews or similar audits by payers will result in material denials or reductions in revenue. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether they are likely to exceed the annual per-beneficiary Medicare cap (“Medicare cap”).Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective action to influence the patient mix or to increase patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to patient revenue. During the three and six month periods ended June 30, 2013, we reversed Medicare cap liability for amounts recorded in the fourth quarter of 2012 for three programs’ projected 2013 measurement period liability.We reversed these amounts as improving admissions trends in these programs indicate that the liability had been eliminated.During the second quarter of 2013 this reversal was partially offset by an $855,000 Medicare cap liability for one program’s projected 2013 measurement period liability. Shown below is the Medicare cap liability activity for the periods ended (in thousands): June 30, Beginning balance January 1, $ $ 2013 measurement period ) - 2012 measurement period - ) Ending balance June 30, $ $ - 6 - Vitas provides charity care, in certain circumstances, to patients without charge when management of the hospice program determines, at the time services are performed, that the patient does not have the financial wherewithal to make payment.There is no revenue or associated accounts receivable in the accompanying consolidated financial statements related to charity care.The cost of charity care is calculated by taking the ratio of charity care days to total days of care and multiplying by total cost of care.The cost of charity care is as follows (in thousands): Three months ended June 30, Six months ended June 30, $ 3. Segments Service revenues and sales and after-tax earnings by business segment are as follows (in thousands): Three months ended June 30, Six months ended June 30, Service Revenues and Sales VITAS $ Roto-Rooter Total $ After-tax Earnings VITAS $ Roto-Rooter Total Corporate ) Net income $ We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”. 4. Earnings per Share Earnings per share (“EPS”) are computed using the weighted average number of shares of capital stock outstanding.Earnings and diluted earnings per share are computed as follows (in thousands, except per share data): Net Income For the Three Months Ended June 30, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - 93 Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 83 Diluted earnings $ $ - 7 - Net Income For the Six Months Ended June 30, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 87 Diluted earnings $ $ For the three and six-month periods ended June 30, 2013, 31,000 stock options were excluded from the computation of diluted earnings per share because they would have been anti-dilutive. For the three and six-month period endedJune 30, 2012, 1.4 million stock options were excluded from the computation of diluted earnings per share. Diluted earnings per share may be impacted in the future as the result of the issuance of our 1.875% Senior Convertible Notes (the “Notes”) and related purchased call options and sold warrants.Per FASB’s authoritative guidance on the effect of contingently convertible instruments on diluted earnings per share and convertible bonds with an issuer option to settle for cash upon conversion, we will not include any shares related to the Notes in our calculation of diluted earnings per share until our average stock price for a quarter exceeds the current conversion price.We would then include in our diluted earnings per share calculation those shares issuable using the treasury stock method.The amount of shares issuable is based upon the amount by which the average stock price for the quarter exceeds the conversion price.The purchased call option does not impact the calculation of diluted earnings per share as it is always anti-dilutive. The sold warrants become dilutive when our average stock price for a quarter exceeds the strike price of the warrant. The following table provides examples of how changes in our stock price impact the number of shares that would be included in our diluted earnings per share calculation at June 30, 2013.It also shows the impact on the number of shares issuable upon conversion of the Notes and settlement of the purchased call options and sold warrants: Shares Total Treasury Shares Due Incremental Underlying 1.875% Method to the Company Shares Issued/ Share Convertible Warrant Incremental under Notes (Received) by the Company Price Notes Shares Shares (a) Hedges upon Conversion (b) $ - ) ) $ - ) ) $ - ) ) $ ) $ ) $ ) a) Represents the number of incremental shares that must be included in the calculation of fully diluted shares under U.S. GAAP. b) Represents the number of incremental shares to be issued by the Company upon conversion of the 1.875% Convertible Notes, assuming concurrent settlement of the note hedges and warrants. - 8 - 5. Long-Term Debt On January 18, 2013, we replaced our existing credit agreement with our Revolving Credit Facility (“2013 Credit Agreement”).Terms of the 2013 Credit Agreement consist of a five-year, $350 million revolving credit facility.This 2013 Credit Agreement has a floating interest rate that is currently LIBOR plus 125 basis points.The 2013 Credit Agreement also includes a $150 million expansion feature.Debt issuance costs associated with the existing credit agreement were not material.With respect to the 2013 Credit Agreement, deferred financing costs are immaterial.The 2013 Credit Agreement contains the following quarterly financial covenants: Description Requirement Leverage Ratio (Consolidated Indebtedness/ConsolidatedAdj. EBITDA) < 3.50 to 1.00 Fixed Charge Coverage Ratio (Consolidated Free Cash Flow/Consolidated Fixed Charges) > 1.50 to 1.00 Annual Operating Lease Commitment < $30.0 million We are in compliance with all debt covenants as of June 30, 2013.We have issued $33.0 million in standby letters of credit as of June 30, 2013 for insurance purposes.Issued letters of credit reduce our available credit under the 2013 Credit Agreement.As of June 30, 2013, we have approximately $317.0 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility, excluding the $150 million expansion feature. The following amounts are included in our consolidated balance sheet related to the Notes: June 30, 2013 December 31, 2012 Principal amount of convertible debentures $ $ Unamortized debt discount ) ) Carrying amount of convertible debentures $ $ Additional paid in capital (net of tax) $ $ In the second quarter of 2013, the principal amount of the convertible debentures was reclassified to current as the amounts are due in May 2014. The following amounts comprise interest expense included in our consolidated income statement (in thousands): Three months ended June 30, Six months ended June 30, Cash interest expense $ Non-cash amortization of debt discount Amortization and write-off of debt costs Total interest expense $ The unamortized debt discount is being amortized using the effective interest method over the remaining life of the Notes.The effective rate on the Notes is approximately 6.875% as of June 30, 2013. - 9 - 6. Other Income/(expense) – Net Other income/(expense) net comprises the following (in thousands): Three months ended June 30, Six months ended June 30, Market value gains/(losses) on assets held in deferred compensation trust $ $ ) $ $ Loss on disposal of property and equipment (1 ) Interest income 59 Other - net ) Total other income/(expense) - net $ $ ) $ $ 7. Stock-Based Compensation Plans On February 20, 2013, the Compensation/Incentive Committee of the Board of Directors (“CIC”) approved a grant of 28,992 shares of restricted stock to certain key employees.The restricted shares cliff vest four years from the date of issuance.The cumulative compensation expense related to the restricted stock award is $2.3 million and will be recognized ratably over the 4 year vesting period.We assumed no forfeitures in determining the cumulative compensation expense of the grant. 8. Independent Contractor Operations The Roto-Rooter segment sublicenses with 66 independent contractors to operate certain plumbing repair and drain claning businesses in lesser-populated areas of the United States and Canada.We had notes receivable from our independent contractors as of June 30, 2013 totaling $1.2 million (December 31, 2012 - $1.3million).In most cases these loans are fully or partially secured by equipment owned by the contractor.The interest rates on the loans range from 0% to 8% per annum and the remaining terms of the loans range from 2 months to 5 years at June30,2013.We recorded the following from our independent contractors (in thousands): Three months ended June 30, Six months ended June 30, Revenues $ Pretax profits 9. Retirement Plans All of the Company’s plans that provide retirement and similar benefits are defined contribution plans.These expenses include the impact of market gains and losses on assets held in deferred compensation plans.Expenses for the Company’s pension and profit-sharing plans, excess benefit plans and other similar plans are as follows (in thousands): Three months ended June 30, Six months ended June 30, $ 10.Legal and Regulatory Matters The VITAS segment of the Company’s business operates in a heavily-regulated industry.As a result, the Company is subjected to inquiries and investigations by various government agencies, as well as to lawsuits, including qui tam actions.The following sections describe the various ongoing lawsuits and investigations of which the Company is currently aware.It is not possible at this time for us to estimate either the timing or outcome of any of those matters, or whether any potential loss, or range of potential losses, is probable or estimable. - 10 - Regulatory Matters and Litigation In February 2010, Chemed and Roto-Rooter were named as defendants in a lawsuit filed in the United States District Court for the Eastern District of New York, entitled Anthony Morangelli, et al., v. Chemed Corp. and Roto-Rooter Services Co., No. 10 CV-00876 (BMC).The named plaintiffs in this lawsuit, who are current and former technicians employed by Roto-Rooter who were paid on a commission basis, asserted against Chemed and Roto-Rooter claims for violation of the Fair Labor Standards Act (“FLSA”) and claims for violations of the labor laws of multiple states.In June 2013 the parties reached an agreement to settle the case for $14.3 million plus applicable payroll taxes ($9.0 million after tax), which is subject to Court approval.As such, $14.8 million is recorded as other operating expense in the quarter ended June 30, 2013 Statement of Income. VITAS is party to a class action lawsuit filed in the Superior Court of California, Los Angeles County in September 2006 by Bernadette Santos, Keith Knoche and Joyce White, Bernadette Santos, et al. v. Vitas Healthcare Corporation of California, BC359356.This case alleges failure to pay overtime and failure to provide meal and rest periods to a purported class of California admissions nurses, chaplains and sales representatives.The case seeks payment of penalties, interest and Plaintiffs’ attorney fees.We contest these allegations.In December 2009, the trial court denied Plaintiffs’ motion for class certification.In July 2011, the Court of Appeals affirmed denial of class certification on the travel time, meal and rest period claims, and reversed the trial court’s denial on the off-the-clock and sales representation exemption claims.Plaintiffs filed an appeal of this decision.In September 2012, in response to an order of reconsideration, the Court of Appeals reiterated its previous rulings.In March 2013, the Court granted summary judgment dismissing the sales representatives’ claims as they are exempt employees. On January 12, 2012, the Greater Pennsylvania Carpenters Pension Fund filed a putative class action lawsuit in the U.S. District Court for the Southern District of Ohio against the Company, Kevin McNamara, David Williams, and Timothy O’Toole.On April 9, 2012, the Court issued orders (a) renaming the suit as In re Chemed Corp. Securities Litigation, Civil Action No. 1:12-cv-28 (S.D. Ohio); (b) appointing the Greater Pennsylvania Carpenters Pension Fund and the Electrical Workers Pension Fund, Local 103, I.B.E.W. as Lead Plaintiffs; and (c) approving Lead Plaintiffs’ selection of Labaton Sucharow LLP and Robbins Geller Rudman & Dowd LLP as Co-Lead Counsel.On June18, 2012, Lead Plaintiffs filed an amended complaint alleging violation of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 against all Defendants, and violation of Section20(a) of the Securities Exchange Act of 1934 against Messrs. McNamara, Williams, and O’Toole.The suit’s allegations concern the VITAS hospice segment of the Company’s business.Lead Plaintiffs seek, on behalf of a putative class of purchasers of Chemed Capital Stock between February 15, 2010 and November 16, 2011, compensatory damages in an unspecified amount and attorneys’ fees and expenses, arising from Defendants’ failure to disclose an alleged fraudulent scheme to enroll ineligible hospice patients and to fraudulently obtain payments from the federal government.Defendants filed motions to dismiss the amended complaint on August 17, 2012.On June 7, 2013, following the filing of U.S. v. VITAS, discussed below, Plaintiffs filed a motion for leave to file a second amended complaint.Defendants oppose this motion.Defendants believe the Plaintiffs’ claims are without merit, and intend to defend vigorously against them. In April 2005, VITAS received a subpoena from the Office of the Inspector General (“OIG”) of the U.S. Department of Health and Human Services requesting that VITAS produce various categories of documents from 1998 through the date of the subpoena in connection with an investigation into an alleged failure to appropriately bill Medicare and Medicaid for hospice services.The requested categories of documents included patient medical and billing records for 320 past and then current patients from VITAS’s three largest programs; policy and procedure manuals; information concerning patient admissions, certifications, discharges, and lengths of stay; and census information.In the third quarter of 2005, the OIG requested additional information from us.In May 2006, VITAS received another subpoena from OIG seeking certain information concerning employees and their compensation from 1999 through 2004.In 2004, two former VITAS employees filed a related qui tam suit in U.S. District Court for the Southern District of Florida, United States, et al. ex rel. Barys v. Vitas Healthcare Corp., 1:04-cv-21431.The complaint asserted violations of the federal False Claims Act against VITAS and certain of its affiliates, based on the alleged fraudulent admissions and recertification of ineligible patients.In July 2007, the district court dismissed the suit with prejudice.The U.S. Court of Appeals for the Eleventh Circuit affirmed the dismissal in November 2008.In March 2009, VITAS received a letter from the Department of Justice indicating that its investigation of VITAS’s Florida programs is ongoing. In July 2012, VITAS received an investigative subpoena from the Florida Attorney General seeking documents previously produced in the course of prior OIG government investigations as well as, for the period January 1, 2007 through the date of production, billing records and procedures; information concerning business results, plans, and strategies; documents concerning patient eligibility for hospice care; and certain information concerning employees and their compensation. - 11 - In May 2009, VITAS received an administrative subpoena from the U.S. Department of Justice requesting that VITAS deliver to the OIG various categories of documents for its headquarters and Texas programs from January1, 2003 through the date of the subpoena.The requested categories included policy and procedure manuals and information concerning Medicare and Medicaid billing and the provision of hospice services; patient medical records; information concerning business plans, strategies, and results and VITAS’s affiliated entities and referral sources; and certain information concerning employees and their compensation.In August 2009, the OIG selected medical records for 59 past and current patients from a Texas program for review.In September 2010, VITAS received a second administrative subpoena from the Department of Justice seeking electronic documents of 10current and former employees.In April 2011, the U.S. Attorney provided the Company with a copy of a qui tam complaint filed under seal in the U.S. District Court for the Northern District of Texas, United States, et al. ex rel. Rehfeldt v. Vitas Healthcare Corp., 3:09-cv-0203.In November 2011, the complaint was unsealed.The U.S. Attorney and the Attorney General for the State of Texas filed notices in November2011 stating that they had decided not to intervene in the case at that time but indicating that they continue to investigate the allegations.The complaint asserts violations of the federal False Claims Act and the Texas Medicaid Fraud Prevention Act based on the alleged admission and re-certification of ineligible patients, conspiracy to admit ineligible patients, and backdating patient revocations.The suit was brought by Michael Rehfeldt, a former general manager of VITAS’s San Antonio program, against VITAS, the San Antonio program’s former Regional Vice-President, Keith Becker, and former Medical Director, Justo Cisneros, and their respective then-current employers: Wellmed Medical Management, Care Level Management, LLC, Inspiris Hospice, LLC, and Inspiris, Inc.On May 1, 2013 following the plaintiff’s motion to dismiss voluntarily and the government’s consent, the Court dismissed this complaint without prejudice. In February 2010, VITAS received a companion civil investigative demand (“CID”) from the Texas Attorney General seeking documents from January 1, 2002 through the date of the CID, and interrogatory responses in connection with a related investigation of possible fraudulent submission of Medicaid claims for non-qualifying patients and fraudulent shifting of costs from VITAS to the State of Texas and the United States.The CID requested similar information sought by the Department of Justice’s May 2009 administrative subpoena, together with information concerning record-keeping and retention practices, and medical records concerning 117 patients.In September 2010, VITAS received a second CID from the Texas Attorney General seeking additional documents concerning business plans and results, revocation forms for certain patients, and electronic documents of 10 current and former employees. In June 2011, the U.S. Attorney provided the Company with a partially unsealed qui tam complaint filed under seal in the U.S. District Court for the Western District of Texas, United States, et al. ex rel. Urick v. Vitas HME Solutions, Inc. et al., 5:08-cv-0663 (“Urick”).The U.S. Attorney filed a notice in May 2012 stating that it had decided not to intervene in the case at that time but indicating that it continues to investigate the allegations.In June 2012, the complaint was unsealed.The complaint asserts violations of the federal False Claims Act and the Texas Medicaid Fraud Prevention Act based on allegations of a conspiracy to submit to Medicare and Medicaid false claims involving hospice services for ineligible patients, unnecessary medical supplies, failing to satisfy certain prerequisites for payment, and altering patient records, including backdating patient revocations.The suit was brought by Barbara Urick, a registered nurse in VITAS’s San Antonio program, against VITAS, certain of its affiliates, and several former VITAS employees, including physicians Justo Cisneros and Antonio Cavasos and nurses Sally Schwenk, Diane Anest, and Edith Reed.In September 2012, the plaintiff dismissed all claims against the individual defendants.The complaint was served on the VITAS entities on April 12, 2013. Also in June 2011, the U.S. Attorney provided the Company with a partially unsealed qui tam complaint filed under seal in the U.S. District Court for the Northern District of Illinois, United States, et al. ex rel. Spottiswood v. Chemed Corp., 1:07-cv-4566 (“Spottiswood”).In April 2012, the complaint was unsealed.The U.S. Attorney and Attorney General for the State of Illinois filed notices in April and May 2012, respectively, stating that they had decided not to intervene in the case at that time but indicating that they continue to investigate the allegations.Plaintiff filed an amended complaint in November 2012.The complaint asserts violations of the federal False Claims Act and the Illinois Whistleblower Reward and Protection Act based on allegations that VITAS fraudulently billed Medicare and Medicaid for providing unwarranted continuous care services.The suit was brought by Laura Spottiswood, a former part-time pool registered nurse at VITAS, against Chemed, VITAS, and a VITAS affiliate.The complaint was served on the defendants onApril 12, 2013.On May 29 and June 4, 2013, respectively, the Court granted the government’s motion to partially intervene in Spottiswood and in Urick on the allegations that Vitas submitted or caused to be submitted false or fraudulent claims for continuous care and routine home care on behalf of certain ineligible Medicare beneficiaries.The Court also transferred them to the U.S. District Court for the Western District of Missouri under docket Nos. 4:13-cv-505 and 4:13-cv-563, respectively.The government has told Vitas it intends to consolidate these cases with the 2013 Action described below. In June 2012, VITAS received an administrative subpoena from OIG in connection with an investigation of possible improper claims submitted to the Medicare and Medicaid programs.It seeks production of various categories of documents concerning the provision of hospice services, for headquarters and its Southern California programs, for the period January 1, 2007 through the date of the subpoena.The categories of documents include policy, procedure and training manuals; documents concerning patient eligibility for hospice care, including referrals, admissions, certifications, revocations and census information; documents concerning claims submitted to government programs; certain information concerning employees and their compensation; and documents concerning VITAS’s financial performance.In August 2012, the OIG also subpoenaed medical records for 268 patients from three Southern California programs. - 12 - In September 2012, VITAS received an administrative subpoena from OIG seeking production of medical records for 102 patients in 10 states who received continuous care between 2004 and 2009.In December 2012, it received a second such administrative subpoena from the OIG seeking medical records for 103 patients who received continuous care between 2009 and 2012. On May 2, 2013, the government filed a False Claims Act complaint against the Company and certain of its hospice-related subsidiaries in the U.S. District Court for the Western District of Missouri, United States v. VITAS Hospice Services, LLC, et al., 4:13-cv-00449-BCW (the “2013 Action”).The 2013 Action alleges that, since at least 2002, VITAS, and since 2004, the Company, submitted or caused the submission of false claims to the Medicare program by (a) billing Medicare for continuous home care services when the patients were not eligible, the services were not provided, or the medical care was inappropriate, and (b) billing Medicare for patients who were not eligible for the Medicare hospice benefit because they did not have a life expectancy of six months or less if their illnesses ran their normal course.This complaint seeks treble damages, statutory penalties, and the costs of the action, plus interest. On May 6, 2013, the U.S. District Court for the Western District of Missouri, at the request of the government, unsealed a qui tam complaint against VITAS and VITAS Healthcare Corporation of California, United States ex rel. Charles Gonzales v. Vitas Healthcare Corporation, et al., CV 12-0761-R (“Gonzales”). The case was transferred from the Central District of California to the Western District of Missouri under docket No. 4:13-cv-344. The government has filed a notice of election to intervene in the Gonzales complaint. The Gonzales complaint alleges that VITAS’ Los Angeles program falsely certified and recertified patients as eligible for the Medicare Hospice Benefit.It alleges violations of the False Claims Act and seeks treble damages, civil penalties, recovery of costs, attorneys’ fees and expenses, and pre- and post-judgment interest. In its notice of election to intervene in Gonzales, the government stated that it intends to seek to consolidate the 2013 Action with Gonzales as a related matter. Upon consolidation, the government stated that the complaint in the 2013 Action will supersede the Gonzales complaint. The Company intends to defend vigorously against the allegations in each of the above lawsuits.The costs to comply with these investigations were $996,000 and $2.0 million for the three and six month periods ended June 30, 2013.Regardless of the outcome of any of the preceding matters, responding to the subpoenas and dealing with the various regulatory agencies can adversely affect us through defense costs, diversion of management time, and related publicity. 11.Concentration of Risk VITAS has pharmacy services agreements ("Agreements") with Omnicare, Inc. and its subsidiaries (“OCR”) whereby OCR provides specified pharmacy services for VITAS and its hospice patients in geographical areas served by both VITAS and OCR.The Agreements renew automatically for one-year terms.Either party may cancel the Agreements at the end of any term by giving 90 days prior written notice.VITAS made purchases from OCR of $9.9 million and $10.2 million for the three months ended June 30, 2013 and 2012, respectively.VITAS made purchases from OCR of $19.5 million and $20.3 million for the six months ended June 30, 2013 and 2012, respectively For the three and six month periods ending June 30, 2013 and 2012, respectively, purchases from this vendor represent over 90% of all pharmacy services used by VITAS. 12.Cash Overdrafts and Cash Equivalents Included in accounts payable at June 30, 2013 is cash overdrafts payable of $613,000 (December 31, 2012 - $12.2million). From time to time throughout the year, we invest excess cash in money market funds with major commercial banks. We closely monitor the creditworthiness of the institutions with which we invest our overnight funds.We had $77.6 million in cash equivalents as of June 30, 2013.There was $56.6 million in cash equivalents as of December 31, 2012.The weighted average rate of return for our cash equivalents was 0.09% for June 30, 2013 and 0.2% for December 31, 2012. - 13 - 13.Financial Instruments FASB’s authoritative guidance on fair value measurements defines a hierarchy which prioritizes the inputs in fair value measurements.Level 1 measurements are measurements using quoted prices in active markets for identical assets or liabilities.Level 2 measurements use significant other observable inputs.Level 3 measurements are measurements using significant unobservable inputs which require a company to develop its own assumptions.In recording the fair value of assets and liabilities, companies must use the most reliable measurement available. The following shows the carrying value, fair value and the hierarchy for our financial instruments as of June 30, 2013 (in thousands): Fair Value Measure Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Mutual fund investments of deferred compensation plans held in trust $ $ $
